Exhibit 10.01
Award No. «GrantNumber»
INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(MSPP Matching Award)
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “2005 Plan”) and the Management Stock Purchase Program (the
“MSPP”) adopted under the 2005 Plan, for the number of shares of the Company’s
Common Stock, $0.01 par value per share (“Common Stock”) set forth below. All
capitalized terms in this Grant Agreement (“Agreement”) that are not defined in
this Agreement have the meanings given to them in the MSPP or the 2005 Plan.
This Award is subject to all of the terms and conditions of the MSPP and the
2005 Plan, each of which is incorporated into this Agreement by reference. This
Agreement is not meant to interpret, extend, or change the MSPP or the 2005 Plan
in any way, or to represent the full terms of the MSPP or the 2005 Plan. If
there is any discrepancy, conflict or omission between this Agreement and the
provisions of either the MSPP or the 2005 Plan, the provisions of the MSPP
and/or the 2005 Plan, as applicable, shall apply.
Name of Participant:
Employee ID:
Address:
Number of Shares:
Date of Grant:
Vesting Date:
Subject to the forfeiture provisions set forth in this Agreement, this Award
will vest as to 100% of the Number of Shares on the Vesting Date set forth
above, provided you have not Terminated prior to that date.

1.   In the event of your Termination prior to the Vesting Date, the following
provisions will govern the vesting of this Award:

  (a)   Termination Generally: In the event of your Termination prior to the
Vesting Date for any reason other than as expressly set forth in the other
subsections of this Section 1 of the Agreement, this Award will terminate
without having vested as to any of the shares subject to this Award and you will
have no right or claim to anything under this Award.     (b)   Termination due
to Retirement: In the event of your Termination prior to the Vesting Date due to
your Retirement, you will vest pro-rata in a percentage of the Number of Shares
equal to your number of full months of service since the Date of Grant divided
by thirty-six months, rounded down to the nearest whole share of Intuit Common
Stock, and the Vesting Date under this Agreement will be your Termination Date.
For purposes of this Award, Retirement means the Termination of your employment
with the Company after you have reached age fifty-five (55) and completed five
(5) full years of service with the Company (including any Parent or Subsidiary).
    (c)   Termination due to Death or Total Disability: In the event of your
Termination prior to the Vesting Date due to your death or Total Disability
after you have been actively employed by the Company for one year or more, this
Award will vest in full, and the Vesting Date under this Agreement will be your
Termination Date. For purposes of this Award, Total Disability is defined in
Section 5.6(a) of the 2005 Plan.     (d)   Termination on or Within One Year
Following Corporate Transaction: In the event of your Termination by the Company
or its successor, prior to the Vesting Date, but on or within one year following
the date of a Corporate Transaction, you will vest pro-rata in a percentage of
the Number of Shares equal to your number of full months of service since the
Date of Grant divided by thirty-six months, rounded down to the nearest whole
share of Intuit Common Stock, and the Vesting Date under this Agreement will be
your Termination Date. For purposes of this Award,

 



--------------------------------------------------------------------------------



 



      Corporate Transaction is defined in Section 26(h) of the 2005 Plan.

2.   Issuance of Shares under this Award: The Company will issue you the Shares
subject to this Award on the Vesting Date except that when required by
Section 409A of the Code issuance shall be on the date of your “separation from
service” (as defined in Treas. Reg. 1.409A-1(h)). Until the date the shares are
issued to you, you will have no rights as a stockholder of the Company.
Notwithstanding anything herein to the contrary, in the event that the Vesting
Date occurs as a result of your Termination for any reason other than death or
“disability” (as such term is defined under Section 409A of the Code), and the
Company determines that as of such Vesting Date you are a “specified employee”
(as such term is defined under Section 409A of the Code), any Shares that would
otherwise be issued to you on such Vesting Date will not be issued to you until
the date that is six months following the Termination Date (or such earlier time
permitted under Section 409A of the Code without the imposition of any
accelerated or additional taxes under Section 409A of the Code).   3.  
Withholding Taxes: This Award is generally taxable for purposes of United States
federal income and employment taxes upon vesting based on the Fair Market Value
on Vesting Date. To the extent required by applicable federal, state or other
law, you shall make arrangements satisfactory to the Company for the payment and
satisfaction of any income tax, social security tax, payroll tax, payment on
account or other tax related to withholding obligations that arise under this
Award and, if applicable, any sale of Shares of the Common Stock. The Company
shall not be required to issue shares of the Common Stock pursuant to this Award
or to recognize any purported transfer of shares of the Common Stock until such
obligations are satisfied. Unless otherwise agreed to by the Company and you,
these obligations will be satisfied by the Company withholding a number of
shares of Common Stock that would otherwise be issued under this Award that the
Company determines has a Fair Market Value sufficient to meet the tax
withholding obligations. For purposes of this Award, Fair Market Value is
defined in Section 26(n) of the 2005 Plan.       You are ultimately liable and
responsible for all taxes owed by you in connection with this Award, regardless
of any action the Company takes or any transaction pursuant to this section with
respect to any tax withholding obligations that arise in connection with this
Award. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant, issuance, vesting
or settlement of this Award or the subsequent sale of any of the shares of
Common Stock underlying the shares that vest. The Company does not commit and is
under no obligation to structure this Award to reduce or eliminate your tax
liability.   4.   Disputes: Any question concerning the interpretation of this
Agreement, any adjustments to made thereunder, and any controversy that may
arise under this Agreement, shall be determined by the Committee in accordance
with its authority under Section 4 of the 2005 Plan and Section 7 of the MSPP.
Such decision by the Committee shall be final and binding.   5.   Other Matters:

  (a)   The Award granted to an employee in any one year, or at any time, does
not obligate the Company or any subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any subsidiary or other affiliate) might
grant an award in any future year or in any given amount.     (b)   Nothing
contained in this Agreement creates or implies an employment contract or term of
employment or any promise of specific treatment upon which you may rely.     (c)
  Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.     (d)   This Award is not part of your employment contract
(if any) with the Company, your salary, your normal or expected compensation, or
other remuneration for any purposes, including for purposes of computing
benefits, severance pay or other termination compensation or indemnity.     (e)
  Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles

 



--------------------------------------------------------------------------------



 



      of Delaware or other jurisdictions. Any action, suit, or proceeding
relating to this Agreement or the Award granted hereunder shall be brought in
the state or federal courts of competent jurisdiction in Santa Clara County in
the State of California.

This Agreement (including the MSPP and the 2005 Plan, which is incorporated by
reference) constitutes the entire agreement between you and the Company with
respect to this Award, and supersedes all prior agreements or promises with
respect to the Award. Except as provided in the MSPP and/or the 2005 Plan, this
Agreement may be amended only by a written document signed by the Company and
you. Subject to the terms of the MSPP and the 2005 Plan, the Company may assign
any of its rights and obligations under this Agreement, and this Agreement shall
be binding on, and inure to the benefit of, the successors and assigns of the
Company. Subject to the restrictions on transfer of an Award described in
Section 14 of the 2005 Plan, this Agreement shall be binding on your permitted
successors and assigns (including heirs, executors, administrators and legal
representatives). All notices required under this Agreement or the MSPP or the
2005 Plan must be mailed or hand-delivered, (1) in the case of the Company, to
the Company at its address set forth in this Agreement, or at such other address
designated in writing by the Company to you, and (2) in the case of you, at the
address recorded in the books and records of the Company as your then current
home address.
The Company has signed this Award Agreement effective as the Date of Grant.

            INTUIT INC.
2632 Marine Way
Mountain View, California 94043
      By:                      

 



--------------------------------------------------------------------------------



 



         

Award No. «GrantNumber»
INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Performance-Based Vesting)
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “Plan”), for the number of shares of the Company’s Common
Stock, $0.01 par value per share (“Common Stock”) set forth below. All
capitalized terms in this Grant Agreement (“Agreement”) that are not defined in
this Agreement have the meanings given to them in the Plan. This Award is
subject to all of the terms and conditions of the Plan, which is incorporated
into this Agreement by reference. This Agreement is not meant to interpret,
extend, or change the Plan in any way, or to represent the full terms of the
Plan. If there is any discrepancy, conflict or omission between this Agreement
and the provisions of the Plan, the provisions of the Plan shall apply.
Name of Participant:
Employee ID:
Address:
Number of Shares:
Date of Grant:
Vesting Date:
Performance Goals to Begin Time-Based Vesting: The (1) net revenue growth and
(2) operating income growth targets, attached hereto on Exhibit A (the
“Performance Goals”) must be achieved between                      and
                     and certified by the Compensation and Organizational
Development Committee (the “Committee”) in order for the Time-Based Vesting
described below to commence. The Committee will make such certification as soon
as reasonably possible. If the Committee determines that the Performance Goals
were not met by                      this Award shall terminate upon the date of
such determination.
Time-Based Vesting Once Performance Factor Goals Are Met: If the above
Performance Goals are met, this Award will vest as to 100% of the Number of
Shares on the Vesting Date set forth above, provided you have not Terminated
through those respective dates.

1.   In the event of your Termination prior to the Vesting Date, the following
provisions will govern the vesting of this Award:

  (a)   Termination Generally: In the event of your Termination prior to the
Vesting Date for any reason other than as expressly set forth in the other
subsections of this Section 1 of the Agreement, this Award will terminate
without having vested as to any of the shares subject to this Award and you will
have no right or claim to anything under this Award.     (b)   Termination due
to Retirement: In the event of your Termination prior to the Vesting Date due to
your Retirement, you will be vested pro-rata in a percentage equal to your
number of full months of service since the Date of Grant divided by thirty-six
months times the Number of Shares and the Vesting Date under this Agreement will
be your Termination Date. For purposes of this Award, Retirement means the
Termination of your employment with the Company after you have reached age
fifty-five (55) and completed ten full years of consecutive service with the
Company (including any Parent or Subsidiary).     (c)   Termination due to Death
or Total Disability: In the event of your Termination prior to the Vesting Date
due to your death or Total Disability after you have been actively employed by
the Company for one year or more, this Award will vest as to 100% of the Number
of the Shares on your Termination Date, and the Vesting Date under this
Agreement will be your Termination Date. For purposes of this Award, Total
Disability is defined in Section 5.6(a) of the Plan.

 



--------------------------------------------------------------------------------



 



  (d)   Termination on or Within One Year Following Corporate Transaction: In
the event of your Termination by the Company or its successor, prior to the
Vesting Date, but on or within one year following the date of a Corporate
Transaction, you will vest pro-rata in a percentage of the Number of Shares
equal to your number of full months of service since the Date of Grant divided
by thirty-six months, rounded down to the nearest whole share of Intuit Common
Stock, and the Vesting Date under this Agreement will be your Termination Date.
For purposes of this Award, Corporate Transaction is defined in Section 26(h) of
the Plan.     (e)   Termination due to Involuntary Termination: In the event of
your Termination prior to the Vesting Date due to your Involuntary Termination,
you will vest pro-rata in a percentage of the Number of Shares equal to your
number of full months of service since the Date of Grant divided by thirty-six
months, rounded down to the nearest whole share of Intuit Common Stock, and the
Vesting Date under this Agreement will be your Termination Date. For purposes of
this Award, Involuntary Termination means the Termination of your employment
with the Company on account of your resignation within sixty (60) days after the
occurrence any of the following events without your consent, (i) a material
reduction in your duties that is inconsistent with your position at the time of
the Date of Grant, (ii) any reduction in your base annual salary or target
annual bonus (other than in connection with a general decrease in the salary or
target bonuses for all officers of Intuit), or (iii) a requirement by Intuit
that you relocate your principal office to a facility more than 50 miles from
your principal office on the Date of Grant; provided however, that with regard
to (i) through (iii) you must provide Intuit with written notice of its
obligations hereunder and opportunity to cure within 15 days.

2.   Issuance of Shares under this Award: The Company will issue you the Shares
subject to this Award on the Vesting Date, except in the event of vesting due to
Involuntary Termination as noted in Section 1(b), (d) and (e), above. In the
event of the issuance of Shares pursuant to Section 1(b), (d) and (e), such
issuance will occur no earlier than six months and one day after the date of
your “separation from service” (as defined in Treas. Reg. 1.409A-1(h)) with
Intuit, except when permitted by Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and/or other interpretive authority
thereunder. Until the date the shares are issued to you, you will have no rights
as a stockholder of the Company.

3.   Withholding Taxes: This Award is generally taxable for purposes of United
States federal income and employment taxes upon vesting based on the Fair Market
Value on Vesting Date. To the extent required by applicable federal, state or
other law, you shall make arrangements satisfactory to the Company for the
payment and satisfaction of any income tax, social security tax, payroll tax,
payment on account or other tax related to withholding obligations that arise
under this Award and, if applicable, any sale of Shares of the Common Stock. The
Company shall not be required to issue shares of the Common Stock pursuant to
this Award or to recognize any purported transfer of shares of the Common Stock
until such obligations are satisfied. Unless otherwise agreed to by the Company
and you, these obligations will be satisfied by the Company withholding a number
of shares of Common Stock that would otherwise be issued under this Award that
the Company determines has a Fair Market Value sufficient to meet the tax
withholding obligations. For purposes of this Award, Fair Market Value is
defined in Section 26(n) of the Plan.       You are ultimately liable and
responsible for all taxes owed by you in connection with this Award, regardless
of any action the Company takes or any transaction pursuant to this section with
respect to any tax withholding obligations that arise in connection with this
Award. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant, issuance, vesting
or settlement of this Award or the subsequent sale of any of the shares of
Common Stock underlying the shares that vest. The Company does not commit and is
under no obligation to structure this Award to reduce or eliminate your tax
liability.

4.   Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the

 



--------------------------------------------------------------------------------



 



    Committee in accordance with its authority under Section 4 of the Plan. Such
decision by the Committee shall be final and binding.

5.   Other Matters:

  (a)   The Award granted to an employee in any one year, or at any time, does
not obligate the Company or any subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any subsidiary or other affiliate) might
grant an award in any future year or in any given amount.     (b)   Nothing
contained in this Agreement creates or implies an employment contract or term of
employment or any promise of specific treatment upon which you may rely.     (c)
  Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.     (d)   This Award is not part of your employment contract
(if any) with the Company, your salary, your normal or expected compensation, or
other renumeration for any purposes, including for purposes of computing
benefits, severance pay or other termination compensation or indemnity.     (e)
  Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder shall be brought in the state or federal courts
of competent jurisdiction in Santa Clara County in the State of California.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 14 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at its address set forth in this Agreement, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.
The Company has signed this Award Agreement effective as the Date of Grant.

            INTUIT INC.
2632 Marine Way
Mountain View, California 94043
      By:                      

 



--------------------------------------------------------------------------------



 



         

Award No. [                    ]
HOMESTEAD TECHNOLOGIES INC. 2006 EQUITY INCENTIVE PLAN AWARD AGREEMENT
Restricted Stock Unit
(Service-Based Vesting)
Homestead Technologies Inc., a Delaware corporation (the “Company”), hereby
grants you a Restricted Stock Unit Award (“Award”) pursuant to the Company’s
2006 Equity Incentive Plan (the “Plan”), for the number of shares of the
Company’s Common Stock set forth below. All capitalized terms in this Award
agreement (“Agreement”) that are not defined in this Agreement have the meanings
given to them in the Plan. This Award is subject to all of the terms and
conditions of the Plan, which is incorporated into this Agreement by reference.
This Agreement is not meant to interpret, extend, or change the Plan in any way,
or to represent the full terms of the Plan. If there is any discrepancy,
conflict or omission between this Agreement and the provisions of the Plan, the
provisions of the Plan shall apply.

         
Name of Participant:
       
Number of Shares:
       
Date of Grant:
       
First Vesting Date:
       
 
       
Second Vesting Date:
       
 
       

Subject to the forfeiture provisions set forth in this Agreement, this Award
will vest as to 50% of the Number of Shares on the First Vesting Date set forth
above and as to 50% of the Number of Shares on the Second Vesting Date set forth
above, provided your Continuous Service has not terminated through those
respective dates.

1.   In the event of your termination of Continuous Service prior to a Vesting
Date, the following provisions will govern the vesting of this Award:

  (a)   In General: In the event of your termination of Continuous Service prior
to a Vesting Date for any reason other than as expressly set forth in the other
subsections of this Section 1 of the Agreement, the portion of the Award that
has not vested will be forfeited without consideration upon your termination of
Continuous Service and you will have no right or claim to such forfeited
portion.     (b)   Termination of Continuous Service due to Retirement: In the
event of your termination of Continuous Service prior to a Vesting Date due to
your Retirement, you will be vested, in the aggregate (including any previously
vested shares), in that percentage of the Number of Shares equal to your number
of full months of service since the Date of Grant divided by twenty-four months,
rounded down to the nearest whole share of Company Common Stock, with such
vesting effective as of the date of your termination of Continuous Service. For
purposes of this Award, Retirement means the termination of Continuous Service
of your employment with the Company after you have reached age fifty-five
(55) and completed ten full years of service with the Company (including any
Affiliate).     (c)   Termination of Continuous Service due to Death or
Disability: In the event of your termination of Continuous Service prior to a
Vesting Date due to your death or Disability after you have been actively
employed by the Company for one year or more, this Award will vest as to 100% of
the Number of the Shares on the date of your termination of Continuous Service,
effective as of the date of your termination of Continuous Service.     (d)  
Termination of Continuous Service on or Within One Year Following Corporate
Transaction: In the event of your termination of Continuous Service by the
Company or its successor, prior to a Vesting Date, but on or within one year
following the date of a Corporate Transaction other than the proposed
acquisition of the Company by Intuit Inc. pursuant to the Agreement and Plan of
Merger dated November 20, 2007, you will be vested, in the aggregate (including
any previously vested shares), in that percentage of the Number of Shares equal
to your number of full months of service since the Date of Grant divided by
twenty-four months, rounded down to the nearest whole share of Company Common
Stock, with such vesting effective as of the date of your termination

 



--------------------------------------------------------------------------------



 



      of Continuous Service.

2.   Issuance of Shares of Common Stock under this Award: The Company will issue
you the applicable Number of Shares of Common Stock subject to this Award on
each Vesting Date, subject, however, to the satisfaction of any applicable
withholding taxes (as provided below). Notwithstanding the foregoing, in the
event that the Company determines that any shares are scheduled to be issued on
a day (the “Original Issuance Date”) on which the issuance of the shares would
be a violation of applicable law, as determined by the Company, then such shares
will not be issued on such Original Issuance Date and will instead be issued on
the first date thereafter on which the issuance of the shares would not be a
violation of applicable law; provided, however, that, except as otherwise
permitted under, or required for compliance with, Section 409A of the Code, in
no event will the date of issuance be later than (a) the 15th day of the third
month following the end of the Company’s first taxable year in which the
applicable Vesting Date occurs or (b) the 15th day of the third month following
the end of your first taxable year in which the applicable Vesting Date occurs.
With respect to vesting due to 1(b) or 1(d) above, issuance of the applicable
Number of Shares of Common Stock subject to this Award shall not occur before
the date of your “separation from service” (as defined in Treas. Reg.
1.409A-1(h)) with Intuit (provided that if you are a “specified employee” (as
such term is defined under Section 409A of the Code), then Shares will not be
issued to you until the date that is six months thereafter (or such earlier time
permitted under Section 409A of the Code without the imposition of any
accelerated or additional taxes under Section 409A of the Code)). Until the date
the shares are issued to you, you will have no rights as a stockholder of the
Company.   3.   Withholding Taxes: This Award is generally taxable for purposes
of United States federal income and employment taxes upon the vesting and/or
issuance the shares of Common Stock based on the Fair Market Value at such
time(s). To the extent required by applicable federal, state or other law, you
shall make arrangements satisfactory to the Company for the payment and
satisfaction of any income tax, social security tax, payroll tax, payment on
account or other tax related to withholding obligations that arise under this
Award and, if applicable, any sale of shares of the Common Stock. The Company
shall not be required to issue shares of the Common Stock pursuant to this Award
or to recognize any purported transfer of shares of the Common Stock until such
obligations are satisfied. Unless otherwise agreed to by the Company and you,
the minimum statutory tax obligations will be satisfied by the Company
withholding a number of shares of Common Stock that would otherwise be issued
under this Award that the Company determines has a Fair Market Value sufficient
to meet the minimum statutory tax withholding obligations.       You are
ultimately liable and responsible for all taxes owed by you in connection with
this Award, regardless of any action the Company takes or any transaction
pursuant to this section with respect to any tax withholding obligations that
arise in connection with this Award. The Company makes no representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant, issuance, vesting or settlement of this Award or the subsequent sale
of any of the shares of Common Stock underlying the shares that vest. The
Company does not commit and is under no obligation to structure this Award to
reduce or eliminate your tax liability.   4.   Disputes: Any question concerning
the interpretation of this Agreement, any adjustments to made thereunder, and
any controversy that may arise under this Agreement, shall be determined by the
Committee in accordance with its authority under the Plan. Such decision by the
Committee shall be final and binding.   5.   Other Matters:

  (a)   The Award granted to an Employee in any one year, or at any time, does
not obligate the Company or any Affiliate to grant an award in any future year
or in any given amount and should not create an expectation that the Company (or
any Affiliate) might grant an award in any future year or in any given amount.  
  (b)   Nothing contained in this Agreement creates or implies an employment
contract or term of employment or any promise of specific treatment upon which
you may rely.

 



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding anything to the contrary in this Agreement, the Company
may proportionately slow the rate of vesting of your Award (through the
extension of the applicable Vesting Dates) if you change classification from a
full-time Employee to a part-time Employee.     (d)   This Award is not part of
your employment contract (if any) with the Company, your salary, your normal or
expected compensation, or other renumeration for any purposes, including for
purposes of computing benefits, cash severance pay or other termination
compensation or indemnity.     (e)   Because this Agreement relates to terms and
conditions under which you may be issued shares of the Company’s Common Stock,
an essential term of this Agreement is that it shall be governed by the laws of
the State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder shall be brought in the state or federal courts
of competent jurisdiction in Santa Clara County in the State of California.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in the Plan, this Agreement shall be binding on
your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at its address set forth in this Agreement, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.
The Company has signed this Agreement effective as the Date of Grant.

           

HOMESTEAD TECHNOLOGIES INC.
3375 Edison Way
Menlo Park, California 94025
      By:                      

 



--------------------------------------------------------------------------------



 



         

Award No. «GrantNumber»
INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Service-Based Vesting)
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “Plan”), for the number of shares of the Company’s Common
Stock, $0.01 par value per share (“Common Stock”) set forth below. All
capitalized terms in this Grant Agreement (“Agreement”) that are not defined in
this Agreement have the meanings given to them in the Plan. This Award is
subject to all of the terms and conditions of the Plan, which is incorporated
into this Agreement by reference. This Agreement is not meant to interpret,
extend, or change the Plan in any way, or to represent the full terms of the
Plan. If there is any discrepancy, conflict or omission between this Agreement
and the provisions of the Plan, the provisions of the Plan shall apply.
Name of Participant:
Employee ID:
Address:
Number of Shares:
Date of Grant:
First Vesting Date:
Second Vesting Date:
Subject to the forfeiture provisions set forth in this Agreement, this Award
will vest as to 50% of the Number of Shares on the First Vesting Date set forth
above and as to 50% of the Number of Shares on the Second Vesting Date set forth
above, provided you have not Terminated through those respective dates.

1.   In the event of your Termination prior to the Vesting Date, the following
provisions will govern the vesting of this Award:

  (a)   Termination Generally: In the event of your Termination prior to the
Vesting Date for any reason other than as expressly set forth in the other
subsections of this Section 1 of the Agreement, this Award will terminate
without having vested as to any of the shares subject to this Award and you will
have no right or claim to anything under this Award.     (b)   Termination due
to Retirement: In the event of your Termination prior to the Vesting Date due to
your Retirement, you will be vested pro-rata in a percentage equal to your
number of full months of service since the Date of Grant divided by thirty-six
months times the Number of Shares, minus any shares previously vested, rounded
down to the nearest whole share of Intuit Common Stock, and the Vesting Date
under this Agreement will be your Termination Date. For purposes of this Award,
Retirement means the Termination of your employment with the Company after you
have reached age fifty-five (55) and completed ten full years of service with
the Company (including any Parent or Subsidiary).     (c)   Termination due to
Death or Total Disability: In the event of your Termination prior to the Vesting
Date due to your death or Total Disability after you have been actively employed
by the Company for one year or more, this Award will vest as to 100% of the
Number of the Shares on your Termination Date, and the Vesting Date under this
Agreement will be your Termination Date. For purposes of this Award, Total
Disability is defined in Section 5.6(a) of the Plan.     (d)   Termination on or
Within One Year Following Corporate Transaction: In the event of your
Termination by the Company or its successor, prior to the Vesting Date, but on
or within one year following the date of a Corporate Transaction, you will vest
pro-rata in a percentage of the Number of Shares equal to your number of full
months of service since the Date of Grant divided by thirty-six months, rounded
down to the nearest whole share of Intuit Common

 



--------------------------------------------------------------------------------



 



      Stock, and the Vesting Date under this Agreement will be your Termination
Date. For purposes of this Award, Corporate Transaction is defined in Section
26(h) of the Plan.

2.   Issuance of Shares under this Award: The Company will issue you the Shares
subject to this Award on the Vesting Date, except that when the Vesting Date is
due to an event under 1(b) or 1(d) above, then issuance shall be on the date of
your “separation from service” (as defined in Treas. Reg. 1.409A-1(h)) with
Intuit (provided that if you are a “specified employee” (as such term is defined
under Section 409A of the Code), then Shares will not be issued to you before
the date that is six months following the date of your “separation from service”
(as defined in Treas. Reg. 1.409A-1(h)) (or such earlier time permitted under
Section 409A of the Code without the imposition of any accelerated or additional
taxes under Section 409A of the Code)). Until the date the shares are issued to
you, you will have no rights as a stockholder of the Company.

3.   Withholding Taxes: This Award is generally taxable for purposes of United
States federal income and employment taxes upon vesting based on the Fair Market
Value on Vesting Date. To the extent required by applicable federal, state or
other law, you shall make arrangements satisfactory to the Company for the
payment and satisfaction of any income tax, social security tax, payroll tax,
payment on account or other tax related to withholding obligations that arise
under this Award and, if applicable, any sale of Shares of the Common Stock. The
Company shall not be required to issue shares of the Common Stock pursuant to
this Award or to recognize any purported transfer of shares of the Common Stock
until such obligations are satisfied. Unless otherwise agreed to by the Company
and you, these obligations will be satisfied by the Company withholding a number
of shares of Common Stock that would otherwise be issued under this Award that
the Company determines has a Fair Market Value sufficient to meet the tax
withholding obligations. For purposes of this Award, Fair Market Value is
defined in Section 26(n) of the Plan.       You are ultimately liable and
responsible for all taxes owed by you in connection with this Award, regardless
of any action the Company takes or any transaction pursuant to this section with
respect to any tax withholding obligations that arise in connection with this
Award. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant, issuance, vesting
or settlement of this Award or the subsequent sale of any of the shares of
Common Stock underlying the shares that vest. The Company does not commit and is
under no obligation to structure this Award to reduce or eliminate your tax
liability.

4.   Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee shall be final and
binding.   5.   Other Matters:

  (a)   The Award granted to an employee in any one year, or at any time, does
not obligate the Company or any subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any subsidiary or other affiliate) might
grant an award in any future year or in any given amount.     (b)   Nothing
contained in this Agreement creates or implies an employment contract or term of
employment or any promise of specific treatment upon which you may rely.     (c)
  Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.     (d)   This Award is not part of your employment contract
(if any) with the Company, your salary, your normal or expected compensation, or
other renumeration for any purposes, including for purposes of computing
benefits, severance pay or other termination compensation or indemnity.

 



--------------------------------------------------------------------------------



 



  (e)   Because this Agreement relates to terms and conditions under which you
may be issued shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder shall be brought in the state or federal courts
of competent jurisdiction in Santa Clara County in the State of California.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 14 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at its address set forth in this Agreement, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.
The Company has signed this Award Agreement effective as the Date of Grant.

            INTUIT INC.
2632 Marine Way
Mountain View, California 94043
      By:                      

 